Name: Commission Regulation (EC) No 1256/2004 of 5 May 2004 prohibiting fishing for common haddock by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  fisheries
 Date Published: nan

 9.7.2004 EN Official Journal of the European Union L 239/3 COMMISSION REGULATION (EC) No 1256/2004 of 5 May 2004 prohibiting fishing for common haddock by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993, establishing a control system applicable to the common fisheries policy (1), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 2287/2003 of 19 December 2003, fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (2), lays down quotas for haddock for 2004. (2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated. (3) According to the information received by the Commission, catches of haddock in the waters of ICES sub-areas I and II (Norwegian zone) by vessels flying the flag of Germany or registered in Germany have exhausted the quota allocated for 2004. Germany has prohibited fishing for this stock from 9 April 2004. This date should be adopted in this Regulation also, HAS ADOPTED THIS REGULATION: Article 1 Catches of haddock in the waters of ICES sub-areas I and II (Norwegian zone) by vessels flying the flag of Germany or registered in Germany are hereby deemed to have exhausted the quota allocated to Germany for 2004. Fishing for haddock in the waters of ICES sub-areas I and II (Norwegian zone) by vessels flying the flag of Germany or registered in Germany is hereby prohibited, as are the retention on board, transshipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 9 April 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2004. For the Commission Franz FISCHLER Member of Commission (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (2) OJ L 344, 31.12.2003, p. 1.